                                                               r;=============-- .. --,
                                                                USDC SDNY                .. _ ;
                                                               IDOCUMENT
                                                                 ~ FCTRQNICALLY FILED
                                                                                             ii




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X


UNITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
           - v. -                                          OF FORFEITURE/
                                                           MONEY JUDGMENT
EUGENE JOHNSON,
                                                           S4 18 Cr. 284 (JSR)
                       Defendant.

                                 -   -   -       -   X


           WHEREAS,    on or about January 14,                     2020,    EUGENE JOHNSON

(the   "defendant"),    among        others,             was   charged     in    a   one-count

Superseding Indictment,      S4       18 Cr.             284    (JSR) (the "Indictment"),

with narcotics conspiracy, in violation of Title 21, United States

Code, Section 846 (Count One);

           WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States, pursuant to Title 21, United States Code, Section 853, of

any and all pr9perty constituti.ng, or derived f;r:-om,                          any proceed~

obtained, directly or indirectly, as a result of the offense and

any and all property used, or intended to be used, in any manner

or part, to commit, or to facilitate the commission of the offense,

including but not      limited to            a       sum of money in United States

currency   representing    the       amount           of proceeds        traceable     to   the

commission of the offense charged in Count One of the Indictment;

           WHEREAS,    on or about January 22,                      2020,       the defendant

pled guilty to Count One of the Indictment, pursuant to a plea

agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit to the United States, pursuant to Title 21,

United States       Code,      Section 853:          (i)   a   sum 'of money equal            to

$16,000   in      United      States     currency      representing          the     amount   of

proceeds traceable to the commission of the violation charged in

Count One of the Indictment;

             WHEREAS, the defendant consents to th~ entry of a money

judgment in the amount of $16,000.00 in United States currency

representing       the     amount      of    proceeds      traceable        to   the   offense

charged   in      Count       One   of      the    Indictment    that        the     defendant

personally obtained; and

               WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United Sta:tes      of America,             by its   attorney Geoffrey S.              Berman,
                                                                       '
United States Attorney, Assistant United States Attorneys, Samuel

L. Raymond and Jeffrey C. Coffman, of counsel, and the defendant,

and his counsel, Bruce Koffsky, Esq., that:

             1.     As a result of the offense charged in Count One of

the   Indictment,        to    which        the   defendant    pled        guilty,     a   money
'
,;




     judgment in the amount of $16,000.00 in United States currency

     (the    "Money     Judgment"),       representing       the     amount    of   proceeds

     traceable to the offense charged in Count One of the Indictment

     that the defendant personally obtained, shall be entered against

     the defendant.

                   2.     Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

     Criminal       Procedure,       this     Consent            Preliminary    Order      of

     Forfeiture/Money Judgment            is final        as to the defendant,        EUGENE

     JOHNSON, and shall be deemed part of the sentence of the defendant,

     and shall be included in the judgment of conviction therewith.

                   3.     All   payments     on    the     outstanding     money    judgment

     shall be made by postal money order, bank or certified check, made

     payable, in this instance, to the United States Marshals Service,

     and delivered by mail           to    the United States Attorney's Office,

     Southern      District     of   New    York,        Attn:    Money    Laundering    and

     Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

     New York, New York 10007 and shall indicate the defendant's name

     and case number.

                   4.     The United States Marshals Service is authorized to

     deposit the payments on the Money Judgment in the Assets Forfeiture

     Fund,   and    the    United    States       shall    have    clear   title    to   such

     forfeited property.
            5.      Pursuant to Title 21,            United States Code,           Section

853 {p),   the    United    States    is    authorized       to   seek    forfeiture      of

substitute assets of the defendant up to the uncoilected amount of

the Money Judgment.

            6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal    Procedure,        the    United       States     Attorney's      Office       is

authorized to conduct any discovery needed to identify, locate or

dispose     of      forfeitable        property,           including       depositions,

interrogatories,          requests    for   production       of   documents      and     the

issuance of subpoenas.

            7.      The Court shall retain jurisdiction to enforce this

Consent    Preliminary Order of             Forfeiture/Money Judgment,             and    to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of    the     Court     shall      forward      three

certified        copies     of      this     Consent        Preliminary        Order      of

Forfeiture/Money          Judgment    to    Assistant       United    States    Attorney

Alexander    J.     Wilson,      Co-Chief      of    the     Money       Laundering      and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
           9.    The   signature   page   of   this   Consent    Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:
                          FFREY C. COFFMAN
      Assistant United States Attorneys
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-6519/(914)993-1940


EUGENE JOHNSON


By:~N~y~                                               i
                                                      r z1j-:u:, 2D
                                                      DATE



                -D                                    dl-~(
                                                      DATE
                                                                ~2--,,


       ttorney for Defendant
      1150 Bedford Street
      Stamford, CT 06905

SO ORDERED:


HONOAA9til      i¾ti1i=
UNITED STATES DISTRICT JUDGE
                                                      ~
                                                        1    f?n,,/70
